Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 21-1820

     BERKSHIRE PLACE ASSOCIATES, LP; BERKSHIRE PLACE, LTD.,

                      Plaintiffs, Appellees,

                                    v.

  MDG REAL ESTATE GLOBAL LIMITED; MDG REAL ESTATE GLOBAL, LLC,

                      Defendants, Appellants,

                      RIVERSIDE ABSTRACT LLC,

                               Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Mary S. McElroy, U.S. District Judge]


                                 Before

                     Barron, Chief Judge,
               Lipez and Howard, Circuit Judges.


     Richard L. Yellen, with whom Brendan C. Kombol, Richard L.
Yellen & Associates, LLP, Jeffrey S. Brenner, and Nixon Peabody
LLP were on brief, for appellants.
     Nicholas B. Carter, with whom Todd & Weld LLP were on brief,
for appellees.


                            August 9, 2022
          Per Curiam.    Appellants MDG Real Estate Global Limited

and MDG Real Estate Global, LLC appeal the district court's order

affirming an arbitration award in favor of appellees Berkshire

Place Associates, LP and Berkshire Place, Ltd.    Upon careful, de

novo review, we affirm.    See Axia Netmedia Corp. v. Mass. Tech.

Park Corp., 973 F.3d 133, 140 (1st Cir. 2020) (standard of review).

"Rhode Island has a strong public policy in favor of the finality

of arbitration awards," and "judicial review of arbitration awards

is extremely limited."    Berkshire Wilton Partners, LLC v. Bilray

Demolition Co., 91 A.3d 830, 834-35 (R.I. 2014).       A court may

vacate an arbitration award only when the award "fails to 'draw

its essence from the agreement, if it was not based upon a passably

plausible interpretation thereof, if it manifestly disregarded a

contractual provision, or if it reached an irrational result.'"

Nappa Constr. Mgmt., LLC v. Flynn, 152 A.3d 1128, 1132 (R.I. 2017)

(quoting State v. R.I. Emp. Sec. All., Local 401, 840 A.2d 1093,

1096 (R.I. 2003)).    We see no error in the arbitration award, let

alone error of a magnitude that would warrant vacatur.

          Affirmed.




                               - 2 -